DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 10, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “which surround the elastic housing side on an edge side.”  The disclosed actuating element covers the elastic housing side and comprises angled edge regions which engage edges of the elastic housing side, but it is unclear if the recited edge side is intended to refer to a perimeter of the elastic housing side or refer to a particular side/surface of the elastic housing side. The accepted meaning of the term “surround” is “enclose on all sides” (Merriam Webster). The drawings do not illustrate the angled edge regions enclosing the elastic housing side on an edge side and it is unclear from the disclosure if the angled edge regions enclose the entire perimeter of the elastic housing side. For purposes of examination, the limitation will be interpreted as angled edge regions which cover an edge of the elastic housing side.  

Claim 12 recites the limitation "the actuating plate" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: the actuating element. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peschl et al., WO Pub. 2018/162108 [hereinafter: Peschl], references to the attached machine translation, in view of Ieda et al., US 7,763,819 [hereinafter: Ieda].

Regarding claim 1, Peschl teaches a door unlocking and/or door opening mechanism 1 (Fig. 1) comprising an actuating device 2 (Fig. 1), the actuating device comprising: 
at least one actuating element 3 (Fig. 2),
a housing 5 (Fig. 2),
at least one detection unit comprising a sensor 14 (Fig. 2) a trigger element 13 (Fig. 2) and an evaluation unit 6, 7 (Fig. 2) wherein the detection unit is arranged in the housing (Fig. 2 illustrates the detection unit is within the housing 5),
wherein the actuating element is arranged for an actuation outside the housing and in a region that is accessible from the outside (Fig. 2 illustrates the actuating element is configured to be actuated by a force from outside the housing and in a region accessible from outside the housing)
wherein the trigger element is arranged at a distance from the sensor in a locked state of the door unlocking and/or door opening mechanism ([0023]),
wherein, when the actuating element is actuated in the direction of the housing and of the sensor arranged therein ([0043]), the actuating element moves the trigger element ([0043]), and 
wherein the sensor detects a change in a distance between the trigger element and the sensor ([0043]: a capacitive change is measured by the change in distance, corresponding to the sensor detecting a change in distance), and 
wherein the evaluation unit transmits an opening signal to a door unlocking and/or door opening mechanism when said evaluation unit identifies a reduction in distance between the trigger element and the sensor on the basis of the change in distance detected by the sensor ([0035]; [0043]-[0044]: the switch signal for unlocking the motor vehicle lock corresponds to transmitting an opening signal),
wherein at least one reset element 10 (Fig. 2) is arranged between the actuating element and the housing (Fig. 2 annotated below).

    PNG
    media_image1.png
    772
    892
    media_image1.png
    Greyscale


However, Peschl is silent to the actuating element deforming the trigger element.
Ieda teaches an actuating element 13 (Fig. 3a) is actuated in the direction of a housing 14a, 14b (Fig. 3a) and of a sensor 12 (Fig. 3a) arranged therein (illustrated by the arrow in Fig. 3b), the actuating element deforms a trigger element 11 (col. 6 lines 33-36; Fig. 3b illustrates the actuating element 13 deforms the trigger element 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger element disclosed by Peschl such that the actuating element deforms the trigger element, as taught by Ieda, in order to provide a compact switch device with less moving parts (Ieda col. 4 lines 56-62) and to provide a click-feel to notify the user when the switch operation is performed (Ieda, col. 3 lines 36-41).

Regarding claim 2, Peschl, in view of Ieda, teaches all limitations of claim 1 as shown, wherein the trigger element is designed to be elastically deformable (the trigger element taught by Peschl, as modified by Ieda, is designed to be elastically deformable (Ieda col. 7 lines 13-14)).

	Regarding claim 6, Peschl, in view of Ieda, teaches all limitations of claim 1 as shown, wherein the sensor is a capacitive sensor (Peschl [0023], [0042]). 

	Regarding claim 8, Peschl, in view of Ieda, teaches all limitations of claim 1 as shown, wherein the sensor is an inductive sensor (Peschl [0023], [0048]).

Regarding claim 10, Peschl, in view of Ieda, teaches all limitations of claim 1 as shown, wherein the reset element is a closed-pore foam (Peschl [0040]: cellular rubber corresponds to a closed-pore foam). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peschl, WO Pub. 2018/162108, in view of Ieda, US 7,763,819, as applied to claim 1 above, and further in view of Muller et al., US 9,366,059 [hereinafter Muller].

Regarding claim 3, Peschl, in view of Ieda, teaches all limitations of claim 1 as shown. However, Peschl, in view of Ieda, is silent to the housing being a one-piece plastic material housing. 
Muller teaches a housing 10 (Fig. 2) is a one-piece plastic material housing (Fig. 2 illustrates the housing 10 is one piece; col. 4 lines 2-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the housing disclosed by Peschl, in view of Ieda, as a one-piece plastic material housing, as taught by Mueller, in order to reduce weight of the housing (Muller, col. 3 lines 12-15). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peschl, WO Pub. 2018/162108, in view of Ieda, US 7,763,819, as applied to claim 6 above, and further in view of Neel et al., US 10,697,839 [hereinafter: Neel].

Regarding claim 7, Peschl, in view of Ieda, teaches all limitations of claim 6 as shown. However, Peschl, in view of Ieda, is silent to the trigger element being connected to an electrical zero potential and coupled to the evaluation unit in an electrically switchable manner.
Neel teaches a known detection device comprising a capacitive sensor. Neel teaches a trigger element 108 (Fig. 1a) is connected to an electrical zero potential G (Fig. 1a) and coupled to an evaluation unit 114 (Fig. 1a) in an electrically switchable manner (Figs. 1b-1c; col. 13 lines 15-13).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger element disclosed by Peschl, in view of Ieda, to be coupled to the evaluation unit in an electrically switchable manner, as taught by Neel, in order to provide a capacitive sensor capable of detecting proximity and contact of an object with high reliability and dependability (Neel col. 1 lines 54-58, col. 2 lines 29-45).

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Peschl et al., WO Pub. 2018/162108 [hereinafter: Peschl], references to the attached machine translation, in view of Ieda et al., US 7,763,819 [hereinafter: Ieda].

Regarding claim 1, Peschl teaches a door unlocking and/or door opening mechanism 1 (Fig. 1) comprising an actuating device 2 (Fig. 1), the actuating device comprising: 
at least one actuating element 3 (Fig. 2),
a housing 4, 10 (Fig. 2),
at least one detection unit comprising a sensor 14 (Fig. 2) a trigger element 13 (Fig. 2) and an evaluation unit 6, 7 (Fig. 2) wherein the detection unit is arranged in the housing (Fig. 2 illustrates the detection unit is within the housing 5),
wherein the actuating element is arranged for an actuation outside the housing and in a region that is accessible from the outside (Fig. 2 illustrates the actuating element is configured to be actuated by a force from outside the housing and in a region accessible from outside the housing)
wherein the trigger element is arranged at a distance from the sensor in a locked state of the door unlocking and/or door opening mechanism ([0023]),
wherein, when the actuating element is actuated in the direction of the housing and of the sensor arranged therein ([0043]), the actuating element moves the trigger element ([0043]), and 
wherein the sensor detects a change in a distance between the trigger element and the sensor ([0043]: a capacitive change is measured by the change in distance, corresponding to the sensor detecting a change in distance), and 
wherein the evaluation unit transmits an opening signal to a door unlocking and/or door opening mechanism when said evaluation unit identifies a reduction in distance between the trigger element and the sensor on the basis of the change in distance detected by the sensor ([0035]; [0043]-[0044]: the switch signal for unlocking the motor vehicle lock corresponds to transmitting an opening signal),
wherein at least one reset element 11 (Fig. 2; [0043]: casting compound 11 is elastic and coupled to the actuating element, corresponding to a reset element) is arranged between the actuating element and the housing (illustrated in Fig. 2 to be between the actuating element 3 and housing 10).
However, Peschl is silent to the actuating element deforming the trigger element.
Ieda teaches an actuating element 13 (Fig. 3a) is actuated in the direction of a housing 14a, 14b (Fig. 3a) and of a sensor 12 (Fig. 3a) arranged therein (illustrated by the arrow in Fig. 3b), the actuating element deforms a trigger element 11 (col. 6 lines 33-36; Fig. 3b illustrates the actuating element 13 deforms the trigger element 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger element disclosed by Peschl such that the actuating element deforms the trigger element, as taught by Ieda, in order to provide a compact switch device with less moving parts (Ieda col. 4 lines 56-62) and to provide a click-feel to notify the user when the switch operation is performed (Ieda, col. 3 lines 36-41).

Regarding claim 4, Peschl, in view of Ieda, teaches the door unlocking and/or door opening mechanism according to claim 1, wherein the housing has an elastic housing side that covers the trigger element (Peschl [0043]: the housing side that covers the trigger element 13 is elastic).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peschl et al., WO Pub. 2018/162108 [hereinafter: Peschl], references to the machine translation, in view of Ieda et al., US 7,763,819 [hereinafter: Ieda], as applied to claim 4 above and further in view of Meagher et al., US 7,091,433 [hereinafter: Meagher].

Regarding claim 5, Peschl, in view of Ieda, teaches the door unlocking and/or door opening mechanism according to claim 4. However, Peschl, in view of Ieda, is silent to the actuating element comprising angled edge regions which surround the elastic housing side on an edge side (see claim interpretation under 112(b) above). 
Meagher teaches an actuating element (50 Fig. 5) comprising angled edge regions (52 Fig. 5) which surround an elastic housing side (32 Fig. 5) on an edge side (44 Fig. 5; col. 4 lines 9-11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating element taught by Peschl, in view of Ieda, to additionally comprise angled edge regions which surround the elastic housing side on an edge side, as suggested by Meagher, to secure the actuating element on the housing and form a shell around the detection unit (Meagher col. 3 lines 48-52, col. 4 lines 7-11).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spick, US Pub. 2021/0246694, alone.
	
Regarding claim 11, Spick discloses a door unlocking and/or door opening mechanism ([0024]) comprising an actuating device (Fig. 3), comprising: 
at least one actuating element 18a (Fig. 3),
a housing 17a, 17b (Fig. 3), and
at least one detection unit comprising a sensor L, 11 (Fig. 3), a trigger element 16, 10 (Fig. 3) and an evaluation unit 13 (Fig. 3; [0064]: the circuit board 13 comprises a microprocessor), wherein the detection unit is arranged in the housing ([0078]), 
wherein the actuating element is arranged for an actuation outside the housing and in a region that is accessible from the outside (the user actuates the actuating element 18a from outside the housing, indicated by the arrow in Fig. 3; [0073]), 
wherein the trigger element is arranged at a distance from the sensor in a locked state of the door unlocking and/or door opening mechanism (Fig. 3 illustrates the trigger element 16 arranged at a distance from the sensor L in a locked state), 
wherein, when the actuating element is actuated in the direction of the housing and of the sensor arranged therein (the actuating element 18a is actuated according to the arrow in Fig. 3, corresponding to the direction of the housing 17a, 17b and the sensor L), the actuating element deforms the trigger element ([0073]: the trigger element 16 is elastically deformed when the user actuates the actuating element 18a), and 
wherein the sensor detects a change in a distance between the trigger element and the sensor ([0067]-[0068]: the sensor L, 11 detects a change in the distance by a change in the oscillation frequency), and
wherein the evaluation unit transmits an opening signal to the door unlocking and/or door opening mechanism ([0110]: a unit for controlling the locking or unlocking of the opening elements of the motor vehicle corresponds to the door unlocking and/or door opening mechanism here) when said evaluation unit identifies a reduction in distance between the trigger element and the sensor on the basis of the change in distance detected by the sensor ([0103]-[0106]: the evaluation unit 13 transmits an output O, corresponding to an opening signal, according to the inductive sensor detecting a change in distance). 
Spick does not explicitly disclose the housing has an elastic housing side that covers the trigger element and the actuating element is arranged on the elastic housing side. However, Spick teaches the trigger element is deformable under the action of the hand of a user on the handle or frame ([0073]) and the actuating element 18a (Fig. 4) is deformed by a user applying pressure ([0080]).
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the housing 17a, 17b (Fig. 3) has an elastic housing side (on housing 17b) that covers the trigger element and the actuating element is arranged on the elastic housing side, in order for a user to be able to deform the trigger element under the action of the hand of the user on the actuating element and practice the device disclosed by Spick. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kithara, US Pub. 2011/0308925, in view of Saito, US Pub. 8,836,486.

Regarding claim 12, Kitahara discloses a door unlocking and/or door opening mechanism (Fig. 1b) comprising an actuating device (1 Fig. 1a), comprising: 
at least one actuating element (10 Fig. 1b), 
a housing (20, 60 Fig. 1b), and
at least one detection unit comprising a sensor (42 Fig. 1b), a trigger element (50 Fig. 1b) and an evaluation unit (30, 31 Fig. 1b), wherein the detection unit is arranged in the housing (Fig. 1b),
wherein the actuating element is arranged for an actuation outside the housing and in a region that is accessible from the outside (Figs. 1a-2), 
wherein the trigger element is arranged at a distance from the sensor in a locked state of the door unlocking and/or door opening mechanism (illustrated in Fig. 1b)
wherein, when the actuating element is actuated in the direction of the housing and of the sensor arranged therein, the actuating element deforms the trigger element (illustrated in Fig. 2), and 
wherein the sensor detects a change in a distance between the trigger element and the sensor (illustrated in Fig. 2; [0040]),
wherein the evaluation unit transmits an opening signal to the door unlocking and/or door opening mechanism ([0023], [0032]) when said evaluation unit identifies a reduction in distance between the trigger element and the sensor on the basis of the change in distance detected by the sensor ([0032], [0040]).
However, while Kitahara discloses a centrally arranged reinforcement of the actuating element (13 Fig. 1b), Kitahara is silent to a reset element being arranged between the actuating element and the housing on either side of the centrally arranged reinforcement of the actuating element.
Saito teaches a known actuating device (Fig. 1), wherein a reset element (12 Fig. 1) is arranged between an actuating element (60 Fig. 1) and a housing (30 Fig. 1) on either side of a centrally arranged reinforcement of the actuating element (63 Fig. 1).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating device disclosed by Kitahara to additionally include a reset element arranged between the actuating element and the housing on either side of a centrally arranged reinforcement of the actuating element, as suggested by Saito, to prevent unintentional operation by applying an amount of repulsive elastic stress to change the amount of pushing force required (Saito col. 9 lines 6-11, col. 11 lines 17-23). 

Response to Arguments
Applicant’s arguments with respect to the objections to the drawings and the claims have been fully considered and are persuasive. The objections to the drawings and objections to the claims have been withdrawn. 
Applicant's arguments, see pg. 7, filed 5/10/2022, with respect to the claim rejections under 35 U.S.C. 103 as being unpatentable over Peschl WO2018/162108, in view of Ieda US7763816, have been fully considered but they are not persuasive. As shown by Fig. 2 below, Peschl discloses an actuating element arranged for an actuation outside the housing and in a region that is accessible from the outside, and at least one resetting element for resetting the actuating element that is arranged between the actuating element and the housing which is located directly below the actuating element. Presently, the claim does not require the actuating element and/or the resetting element are physically separated from the housing and unable to enter into a space formed in the housing, as Applicant’s argument suggests. 

    PNG
    media_image2.png
    772
    892
    media_image2.png
    Greyscale

	Additionally, it is noted that the features upon which applicant relies (i.e., a closed housing structure and a separate actuating element, the actuating element not capable of reaching into the housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments with respect to claim 11 have been fully considered but they are not persuasive. As shown above, the actuating element disclosed by Spick is arranged for an actuation outside the housing and in a region that is accessible from the outside because the actuating element (18a) is outside the housing (17a,b; located inside the handle wall) and is actuated by a user outside the housing, as indicated by the arrow in Fig. 3 and described in paragraph [0113].
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furrer (US 8324518 B2) and Villagrasa et al. (US 7244897 B2) related to door-opening switches comprising an external actuating element mounted outside of a switch housing. Savant et al. (US 2021/0108450 A1) and Lin et al. (US 8502099 B2) related to a switch that has a reset element arranged on either side of a centrally arranged reinforcing of an actuating element. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675